Citation Nr: 1210950	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  05-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a cervical spine.

3.  Entitlement to an initial compensable rating for headaches.

4.  Entitlement to an initial compensable rating for bursitis in the left shoulder.  

5.  Entitlement to service connection for a chronic sleep disorder.

6.  Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to December 2003.

This matter is on appeal from August 2004 and September 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.

As a procedural matter, when the Veteran originally submitted his claim, he characterized one such disorder as "general weakness."  This claim was originally denied partially on the basis that it is a symptom of an underlying disorder, and not a disorder per se.  However, the evidence of record indicates that the Veteran complaints of fatigue have been often related by physicians to his diagnosed sleep apnea.  While this disorder is not service-connected, he has asserted that it is related to his other service-connected disabilities.  

The Board points out that a veteran's claim is not required to be technically precise.  Rather, a description of the symptoms he or she is experiencing and how these symptoms cause disability may be sufficient if the evidence of record indicates the potential that compensation may be warranted.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, when reading his claim in the broadest scope reasonably possible, the Veteran's claim of "general weakness" has been recharacterized as stated above.  

This case was remanded by the Board in February 2008, July 2010 and in August 201 for further development.  It is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the evidence of record indicates that there are VA treatment records that have not been obtained.  Specifically, according to the VA examiner who examined the Veteran in October 2010, the Veteran was treated at a VA clinic for headaches and shoulder pain in October 2004.  This seems contrary to a June 2009 note from the El Paso VA Healthcare System that indicated that the Veteran was seeking to enroll in the VA system.   Clarification of the Veteran's treatment history through VA is needed.  Nevertheless, the Board notes that the record includes a December 2010 sleep study that was conducted by a private healthcare provider, but that indicates that the test was performed at the request of VA.  That too suggests the existence of outstanding VA treatments records.

Moreover, in a March 2005 statement, the Veteran stated that he was treated for various disorders by Drs. Raj and Ghotibi at the William Beaumont Army Medical Center.  The Board notes that VA has a joint venture with this hospital, so as to maximize resource utilization.  Therefore, while they are VA treatment records, it is possible that they have been stored at a separate location.  While the record contains some VA treatment records, it appears that they were submitted by the Veteran rather than obtained by the RO.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain and associate with the claims file any additional outstanding VA records.

In addition to the need to acquire the outstanding VA treatment records, it also appears that the Veteran has been medically evaluated on a number of occasions by the Department of Homeland Security, specifically with the Bureau of Customs and Border Protection.  In order to fulfill its duty to assist, VA should make "as many requests as are necessary" to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also, by analogy, Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Therefore, the AMC/RO should attempt to acquire these records as well.  

Next, at his hearing before the Board in November 2011, the Veteran has asserted that his service-connected disabilities have worsened since the most recent VA examinations.  Specifically, he testified that he experiences headaches approximately three times per month, and that he has been prescribed Imitrex, which is used to treat migraine headaches.  See Hearing Transcript (T.) at 13.  He also stated that his headaches are affecting his memory. T. at 19.  Regarding his remaining service-connected disabilities that are on appeal, namely his left knee, left shoulder and cervical spine, he stated that the pain in these areas has increased.  T. at 20.  

When a veteran has indicted that a service connected disability is worse than it was at the time of his most recent VA examination, as is the case here, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).  Therefore, new examinations should be provided for his left shoulder, cervical spine, left knee and headaches.  

Regarding his service connection claims, the Board first notes that the Veteran underwent VA examinations related to his left ankle disorder claim in April 2004, as well as July and November 2009.  Only in the July 2009 VA examination did the examiner provide an opinion as to whether the left ankle disorder was related to service.  The examiner stated that it was less likely that not related to active duty.  However, no rationale was provided in support.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner must provide a reasons and bases in support of her opinion in order for it to be adequate for adjudication purposes.  

Regarding the Veteran's fatigue disorder claim, a VA examiner provided an opinion in October 2010 that his description of generalized weakness is not a diagnosis but a "symptom that can be seen in a multitude of conditions."  As was stated above, the Veteran's claim is better characterized as one for a sleep disorder, which has been diagnosed as sleep apnea.  While the VA examiner in January 2010 stated that the Veteran's sleep apnea was not attributable to active duty service, this opinion was based review of an apparently incomplete claims file.  Therefore, when all the evidentiary development has been completed, the claims file should be sent to the examiner who provided the opinion in January 2010 in the event she wishes to amend her opinion.  

Finally, as noted above, the Veteran has asserted that his sleep disorder/fatigue is attributable to his service-connected disabilities.  Therefore, in order to prevent the possibility of any prejudice to the Veteran in this adjudication, he should be informed as to what evidence is required in order to establish service connection as secondary to another service-connected disability.  38 C.F.R. § 3.310 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-compliant notice as to what evidence is required in order to establish service connection as secondary to another service-connected disability as set forth in 38 C.F.R. § 3.310.

2.  Acquire all treatment records from the VA Medical Center, as well as the William Beaumont Army Medical Center, in El Paso, Texas.  

After obtaining the Veteran's authorization, the RO should attempt to acquire any medical records that have been generated at the Department of Homeland Security and the Bureau of Customs and Border Protection.  The Veteran should be advised that he must cooperate fully with VA's reasonable efforts to obtain these records and, if necessary, he must authorize the release of these records.  See 38 C.F.R. § 3.159(c)(2)(i-ii).  

If the Veteran has received any private treatment for any of the disorders on appeal, and the records of such treatment have not been associated in the claims file, the AMC should attempt to acquire these records after obtaining the Veteran's authorization.  

3.  Schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected left knee, cervical spine and left shoulder disabilities, as well as for his service-connected headaches.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following a physical examination of the Veteran and a review of the claims folder, the examiner should specifically comment on the following:
* Headaches-the frequency and severity of the headaches that may be considered "prostrating attacks" (i.e. resulting in extreme exhaustion or powerlessness or economic inadaptability).
* Cervical Spine-the range of motion measurements for the cervical spine in degrees, including the point at which pain begins within the range of motion.  Any neurological disabilities resulting specifically from his cervical spine disability should also be discussed.
* Left Shoulder-the range of motion in elevation and abduction as well as external and internal rotation for the left shoulder in degrees, including the point at which pain begins within the range of motion, as well as any impairment to scapulohumeral articulation or malunion of the humerus, clavicle or scapula.
* Left Knee-the range of motion in extension and flexion of the left knee, including the point at which pain begins within the range of motion, as well as episodes of subluxation or instability and any dislocation to the semilunar cartilage. 

As part of the musculoskeletal evaluations, in addition to noting the onset of pain in range of motion, the examiner should also assess whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination, as well as during a flare-up condition.   

4.  Return the claims file to the examiners who provided the opinions related to a left ankle disorder in July 2009 and related to a sleep disorder October 2010, in order for them to have the opportunity to provide addendums to their previous opinions.

Regarding the July 2009 opinion, the examiner is asked to provide an adequate reasons and bases for the opinion previously provided.  Notably, rationale is needed for the opinion that it is less likely as not that the Veteran's current left ankle symptomatology is related to his active service, to include being the residuals of an ankle sprain in 2001.

As to the October 2010 opinion, the examiner is asked to state whether the new evidence of record, to include the more recent December 2010 sleep study, impacts the previously provided opinion.  Specifically, it is at least likely as not that the Veteran suffers from a chronic sleep disorder, to include sleep apnea with generalized weakness, that had its onset in service or is otherwise etiologically related to his active service.  If an opinion cannot provided without resorting to mere speculation, such should be stated with an explanation.

If either of these examiners is no longer available, the claims folder should be forwarded to another VA examiner for his or her opinion.  A new examination is not necessary unless deemed so by the examiner.

5.  After the above development has been completed, the must then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


